       Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 1 of 51



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
CHARLES SEIFE and PETER LURIE,

                   Plaintiffs,

       - against –

 U.S. DEPARTMENT OF HEALTH AND HUMAN
 SERVICES; ALEX M. AZAR II, SECRETARY OF             MEMORANDUM AND ORDER
 HEALTH AND HUMAN SERVICES, in his
 official capacity; NATIONAL INSTITUTES OF           18 Civ. 11462 (NRB)
 HEALTH; FRANCIS S. COLLINS, DIRECTOR OF
 THE NATIONAL INSTITUTES OF HEALTH, in his
 official capacity; U.S. FOOD AND DRUG
 ADMINISTRATION; and SCOTT GOTTLIEB,
 COMMISSIONER OF FOOD AND DRUGS, in his
 official capacity,

                Defendants.
----------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     The U.S. Department of Health and Human Services (“HHS”),

Secretary of Health and Human Services Alex M. Azar II, the

National Institutes of Health (“NIH”), Director of NIH Francis S.

Collins, the U.S. Food and Drug Administration (the “FDA”), and

Commissioner of Food and Drugs Stephen M. Hahn 1 (collectively,

“defendants”) move to dismiss the complaint of Charles Seife and

Peter Lurie (together, “plaintiffs”), or, in the alternative, for

summary judgment.       Plaintiffs cross-move for summary judgment.

Defendants’ motion to dismiss is granted in part and denied in


      1 Stephen M. Hahn, the current Commissioner of Food and Drugs, is
automatically substituted for Scott Gottlieb, the former Commissioner of Food
and Drugs, pursuant to Federal Rule of Civil Procedure 25(d). The Clerk of
Court is respectfully directed to amend the case caption accordingly.

                                     1
          Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 2 of 51



part.      Defendants’ motion for summary judgment is granted in part

and denied in part.         Plaintiffs’ cross-motion for summary judgment

is granted in part and denied in part.

                                    I. BACKGROUND

      A. Statutory Background

      In 1997, Congress enacted the Food and Drug Administration

Modernization Act (“FDAMA”).              Among other things, FDAMA provided

that “[t]he Secretary[2], acting through the Director of NIH, shall

establish, maintain, and operate a data bank of information on

clinical trials for drugs for serious or life-threatening diseases

and conditions.”          42 U.S.C. § 282(i)(1)(A).          It also required the

Secretary to “disseminate such information through information

systems . . . available to individuals with serious or life-

threatening diseases and conditions, to other members of the

public, to health care providers, and to researchers.”                          Id. §

282(i)(2).        Pursuant to these directives, HHS and NIH created

ClinicalTrials.gov,          an    online       clinical    trial    database      made

publicly accessible in 2000.              Joint Stipulation (“Stip.”) ¶ 1.

      In     2004,   Congress      raised    concerns      about    the   safety   and

effectiveness        of     several       FDA-approved      products      for   which

unfavorable       clinical        trial    results    had    not     been   publicly

disclosed.        Pls.’ 56.1 ¶ 7 (citing Declaration of Christopher



      2 All statutory references to “the Secretary” are to the Secretary of HHS
unless specified otherwise.

                                            2
          Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 3 of 51



Morten (“Morten Decl.”), Ex. 5 at 66); see also H. Rep. 110-225 at

11-12 (2007).            Congress observed that under FDAMA, “negative

results may or may not be released by [clinical trial] sponsors,”

H. Rep 110-225 at 12, and it questioned whether, as a result,

clinical trial sponsors were misleading the public about the safety

and   efficacy      of    their    drugs    and    devices    by    publishing   only

favorable clinical trial results on ClinicalTrials.gov, see id. at

11-12.             Congress        also         expressed     misgivings         about

ClinicalTrials.gov          hosting       information       for     clinical   trials

relating to serious or life-threatening diseases and conditions

only.      See id. at 12.

      To address these concerns, Congress enacted Section 801 of

the Food and Drug Administration Amendments Act of 2007, codified

as 42 U.S.C. § 282(j) (the “FDAAA”), which sought to “increase the

availability of information to the public” and to “communicate the

risks and benefits of drugs” in order to “help patients, providers,

and researchers learn new information and make more informed

healthcare decisions.”            H. Rep. 110-225 at 12.

      To accomplish these goals, the FDAAA defined a broad set of

“applicable      clinical     trials” 3     (“ACTs”)    for       which   “responsible


      3 An “applicable clinical trial” is “an applicable device clinical trial
or an applicable drug clinical trial.”    42 U.S.C. § 282(j)(1)(A)(i). These
terms are defined expansively to include, among other things, “a prospective
clinical study of health outcomes comparing an intervention with a device
subject to [the FDA’s approval requirements] against a control in human
subjects,” 42 U.S.C. § 282(j)(1)(A)(ii)(I), and “a controlled clinical
investigation, other than a phase I clinical investigation, of a drug subject
to [the FDA’s approval requirements].”

                                            3
          Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 4 of 51



parties” 4      must   submit    certain      clinical    trial    registration

information, see 42 U.S.C. § 282(j)(2)(A)(ii), and clinical trial

results information, see, e.g., id. § 282(j)(3)(C), that HHS,

acting through NIH, must include on ClinicalTrials.gov, id. §

282(j)(2)(A)(i).        The FDAAA also established various enforcement

mechanisms to ensure that responsible parties comply with their

obligations under the statute. See, e.g., id. §§ 282(j)(5)(C)(ii),

282(j)(5)(E)(i).

      1. Clinical Trial Registration Information

      Under the FDAAA, responsible parties must submit certain

registration information within 21 days after the first patient

enrolls in an ACT.            See 42 U.S.C. § 282(j)(2)(A)(ii).              The

registration information includes “descriptive information” (e.g.,

“a brief summary, intended for the lay public” and “the primary

disease or condition being studied”), “recruitment information”

(e.g.,      “eligibility    criteria”   and    “whether   the     trial   accepts

healthy volunteers”), “location and contact information” (e.g.,

“the name of the sponsor” and “the responsible party”), and certain

“administrative data.”          Id.




      4 A “responsible party” is “the sponsor of the clinical trial” or “the
principal investigator of such clinical trial if so designated by a sponsor,
grantee, contractor, or awardee, so long as the principal investigator is
responsible for conducting the trial, has access to and control over the data
from the clinical trial, has the right to publish the results of the trial, and
has the ability to meet all of the requirement under this subsection for the
submission of clinical trial information.” 42 U.S.C. § 282(j)(1)(A)(ix).

                                        4
       Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 5 of 51



      2. Clinical Trial Results Information

      The FDAAA also mandates that responsible parties submit, and

defendants include on ClinicalTrials.gov, clinical trial results

information.        See 42 U.S.C. § 282(j)(3)(B).             In this regard, the

FDAAA distinguishes between two types of results:                      Basic Results

and Expanded Results. Compare id. § 282(j)(3)(C) (describing Basic

Results)     with     id.    §   282(j)(3)(D)(iii)         (describing         Expanded

Results).

      2.1 Basic and Expanded Results

      Basic Results consist of four categories of information.                         See

id. § 282(j)(3)(C).         First, they include demographic and baseline

characteristics of the ACT’s patient sample, including the number

of patients who dropped out or were excluded from the trial

analysis. Id. § 282(j)(3)(C)(i). Second, they incorporate primary

and   secondary      outcomes,     including       tests   for    the      statistical

significance of such outcomes.                   Id. § 282(j)(3)(C)(ii).               NIH

describes    outcomes       as   “planned       measurement[s]     .   .   .    used    to

determine      the      effect      of      an      intervention/treatment              on

participants,” and notes that primary outcomes are “the most

important for evaluating the effect of an intervention/treatment.”

Morten Decl., Ex. 6 at 12.           Third, Basic Results include a point

of contact for scientific information about the ACT’s results.                          42

U.S.C.   §   282(j)(3)(C)(iii).          Fourth,      Basic      Results       encompass

whether there is an agreement between the sponsor and the principal

                                            5
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 6 of 51



investigator that restricts the principal investigator’s ability

to discuss or publish the ACT’s results after its completion.            Id.

§ 282(j)(3)(C)(iv).

     Expanded     Results    also    consist   of    four   categories   of

information.     See id. § 282(j)(3)(D)(iii).       They include a summary

of the ACT and its results “that is written in non-technical,

understandable language,” as well as one “that is technical in

nature,” but, in either case, only “if the Secretary determines

that such types of summary can be included without being misleading

or promotional.”       Id. § 282(j)(3)(D)(iii)(I)-(II).          They also

encompass the ACT’s protocol, and “[s]uch other categories as the

Secretary determines appropriate.”         Id. § 282(j)(3)(D)(iii)(III)-

(IV).

     2.2 Requirements for Basic Results

     The FDAAA requires HHS to include Basic Results for certain

ACTs on ClinicalTrials.gov:

     [T]he Secretary shall include in [ClinicalTrials.gov]
     for each [ACT] for a drug that is approved under [21
     U.S.C. § 355] or licensed under [42 U.S.C. § 262] or a
     device that is cleared under [21 U.S.C. § 360(k)] or
     approved under [21 U.S.C. §§ 360e or 360j(m)], the
     following elements: [Basic Results].

42 U.S.C. § 282(j)(3)(C).         To enable HHS to do this, the FDAAA

mandates that “the responsible party . . . submit to the Director

of NIH for inclusion in [ClinicalTrials.gov] the clinical trial

information described in subparagraph (C) [i.e., Basic Results]


                                      6
         Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 7 of 51



not later than 1 year, or such other period as may be provided by

regulation . . . after the earlier of” the ACT’s estimated or

actual completion date.        Id. § 282(j)(3)(E)(i).

     Consistent with ensuring public access to clinical trial

results     for   FDA-approved    products 5,      the   FDAAA   addressed   the

situation where an ACT studied a product that was approved after,

rather than before, the ACT’s estimated or actual completion date:

     With respect to an [ACT] that is completed before the
     drug is initially approved under [21 U.S.C. § 355] or
     initially licensed under [42 U.S.C. § 262], or the device
     is initially cleared under [21 U.S.C. § 360(k)] or
     initially approved under [21 U.S.C. §§ 360e or 360j(m)],
     the responsible party shall submit to the Director of
     NIH for inclusion in [ClinicalTrials.gov] the clinical
     trial information described in subparagraphs (C) [i.e.,
     Basic Results] and (D) [i.e., Expanded Results] not
     later than 30 days after the drug or device is approved
     under [21 U.S.C. § 355], licensed under [42 U.S.C. §
     262], cleared under [21 U.S.C. § 360k], or approved under
     [21 U.S.C. §§ 360e or 360j(m)], as applicable.

42 U.S.C. § 282(j)(3)(E)(iv). Such ACTs are common because federal

law generally requires that the FDA review the results of at least

one, and sometimes two or more, ACTs before approving a product.

See, e.g., 21 U.S.C. § 355(b)(1)(A) (requiring applications for

approval of new drugs to include clinical trial results); id. §

360e(c)(1)(A)       (requiring    the       same   for    premarket   approval

applications for Class III devices).




     5  The Court uses the phrases “FDA-approved products” and “approved
products” to refer to drugs that are approved or licensed by the FDA and to
devices that are approved or cleared by the FDA.

                                        7
      Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 8 of 51



     2.3 Requirements for Expanded Results

     Whereas the FDAAA requires that ClinicalTrials.gov include

Basic Results for any ACT of a product that is approved, it

delegated authority to HHS to promulgate regulations governing the

inclusion of Expanded Results.      See 42 U.S.C. § 282(j)(3)(D)(i).

     Under the FDAAA, the regulations that HHS promulgates must

require ClinicalTrials.gov to include Expanded Results for each

ACT of a product that is approved: “[t]he regulations under this

subparagraph   shall    require    the   inclusion     of   the     results

information described in clause (iii) [i.e., Expanded Results] for

. . . each [ACT] for a drug that is approved under [21 U.S.C. §

355] or licensed under [42 U.S.C. § 262],” and for “each [ACT] for

a device that is cleared under [21 U.S.C. § 360(k)] or approved

under [21 U.S.C. §§ 360e or 360j(m)].”      Id. § 282(j)(3)(D)(ii)(I).

By contrast, the FDAAA affords HHS discretion to decide whether

the regulations it promulgates will require ClinicalTrials.gov to

include Expanded Results for an ACT of a product that is not

approved:   “[t]he   regulations    under    this    subparagraph      shall

establish whether or not the results information described in

clause (iii) [i.e., Expanded Results] shall be required for . . .

an [ACT] for a drug that is not approved under [21 U.S.C. § 355]

and not licensed under [42 U.S.C. § 262] (whether approval or

licensure was sought or not),” and for “each [ACT] for a device

that is not cleared under [21 U.S.C. § 360(k)] and not approved

                                    8
      Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 9 of 51



under [21 U.S.C. §§ 360e or 360j(m)] (whether approval or licensure

was sought or not).”          Id. § 282(j)(3)(D)(ii)(II).

     Congress      set   a    deadline   of   September   27,    2010    for     the

Secretary    to    promulgate     regulations    pursuant   to    the     FDAAA’s

delegation of rulemaking authority.            Id. § 282(j)(3)(D)(i).

     3. Violation Notices, Public Notices of Noncompliance, and a

     Search Function for Public Notices of Noncompliance

     The FDAAA empowers HHS to issue a notice of noncompliance to

a responsible party that fails to submit, or submits false or

misleading, clinical trial information, including clinical trial

results:

     If the Secretary determines that any clinical trial
     information was not submitted as required under [42
     U.S.C. § 282(j)], or was submitted but is false or
     misleading in any particular, the Secretary shall notify
     the responsible party and give such party an opportunity
     to remedy such noncompliance by submitting the required
     revised clinical trial information not later than 30
     days after such notification.

42 U.S.C. § 282(j)(5)(C)(ii) (the “FDA notice provision”).                  “If a

violation . . . is not corrected within the 30-day period following

notification under section 282(j)(5)(C) of Title 42 [i.e., the FDA

notice provision], the person shall, in addition to any penalty

under subparagraph (A), be subject to a civil monetary penalty of

not more than $10,000 for each day of the violation after such

period     until   the       violation   is   corrected.”        21     U.S.C.     §

333(f)(3)(B).      HHS delegated its authority to issue notices of


                                         9
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 10 of 51



noncompliance under the FDA notice provision to the FDA.                        77 Fed.

Reg.    59,196   (Sept.   26,    2012).        The     FDA   is   yet     to    issue    a

noncompliance notice under the FDA notice provision.                      Stip. ¶ 3.

       The FDAAA also provides that “[i]f the responsible party for

an [ACT] fails to submit clinical trial information for such

clinical trial . . . the Director of NIH shall include in the

[ClinicalTrials.gov]      entry    for       such    clinical     trial    a    notice”

containing certain information.              42 U.S.C. § 282(j)(5)(E)(i) (the

“NIH    notice   provision”).          The    notice     must     state    “that       the

responsible party is not in compliance” by “failing to submit

required clinical trial information” or by “submitting false or

misleading clinical trial information,” id. § 282(j)(5)(E)(i)(I),

“the    penalties    imposed     for    the     violation,        if    any,”    id.     §

282(j)(5)(E)(i)(II),       and    “whether       the    responsible        party    has

corrected the clinical trial information in [ClinicalTrials.gov],”

id. § 282(j)(5)(E)(i)(III).

       A separate provision also states that “[t]he Director of NIH

shall      provide     that      the         public      may       easily        search

[ClinicalTrials.gov] for entries that include notices required

under this subparagraph.”          Id. § 282(j)(5)(E)(vi) (the “notice

search provision”).        To date, NIH has neither posted a public

notice of noncompliance nor created a search function for such

notices on ClinicalTrials.gov.           Stip. ¶¶ 4, 6.



                                         10
     Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 11 of 51



     B. The Final Rule

     On September 21, 2016, almost ten years after Congress enacted

the FDAAA and nearly six years after the FDAAA’s September 27,

2010 deadline, HHS promulgated a regulation designed to implement

the FDAAA, the effective date of which was January 18, 2017.

Clinical Trials Registration and Results Information Submission,

81 Fed. Reg. 64,981 (Sept. 21, 2016) (the “Final Rule”) (codified

at 42 C.F.R. § 11 et seq.).

     The   Final   Rule   includes    a   section   titled,   “For     which

applicable clinical trials must clinical trial results information

be submitted?”:

     (a) Applicable clinical trials for which the studied
     product is approved, licensed, or cleared by FDA. Unless
     a waiver of the requirement to submit clinical trial
     results information is granted in accordance with §
     11.54, clinical trial results information must be
     submitted for any applicable clinical trial for which
     the studied product is approved, licensed, or cleared by
     FDA for which submission of clinical trial registration
     information   is  required   in   accordance   with  the
     following:
          (1) If the primary completion date [of the ACT] is
          before January 18, 2017, the responsible party must
          submit [Basic Results and certain other data]; or
          (2) If the primary completion date [of the ACT] is
          on or after January 18, 2017, the responsible party
          must submit [Basic Results and a broader range of
          data than required under the previous paragraph].

     (b) Applicable clinical trials for which the studied
     product is not approved, licensed, or cleared by FDA.
     Unless a waiver of the requirement to submit clinical
     trial results information is granted in accordance with
     § 11.54, [Basic Results and other data] must be submitted
     for any applicable clinical trial with a primary
     completion date on or after January 18, 2017 for which

                                     11
      Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 12 of 51



      clinical trial registration information is required to
      be submitted and for which the studied product is not
      approved, licensed, or cleared by FDA.

42 C.F.R. § 11.42 (boldface in original but other emphasis added).

The   emphasized       portions   of   §       11.42    refer    to   the    product’s

“marketing status.”        81 Fed. Reg. at 65,120.

      The preamble 6 to the Final Rule stated that “[f]or purposes

of this final rule, the marketing status of a product will be

determined based on its marketing status on the primary completion

date [of the ACT].         Thus, if a drug product . . . or a device

product is approved, licensed, or cleared for any use as of the

primary completion date, we will consider that applicable clinical

trial to be a trial of an approved, licensed, or cleared product.

Similarly,    if   a    drug   product     .    .   .   or   a   device     product   is

unapproved, unlicensed, or uncleared for any use as of the primary

completion date, regardless of whether it is later approved,

licensed, or cleared, we will consider that applicable clinical

trial to be a trial of an unapproved, unlicensed, or uncleared

product.”    Id. (emphasis added).

      In other words, HHS interpreted the regulatory phrases “is

approved, licensed, or cleared by FDA,” 42 C.F.R. § 11.42(a), and

”is not approved, licensed, or cleared by FDA,” id. § 11.42(b), to


      6 “When issuing regulations, the Administrative Procedure Act requires

agencies to ‘incorporate in the rules adopted a concise general statement of
their basis and purpose,’ 5 U.S.C. § 553(c), a statement that is commonly known
as the regulation’s preamble.” Halo v. Yale Health Plan, Dir. of Benefits &
Records Yale Univ., 819 F.3d 42, 52 (2d Cir. 2016).

                                         12
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 13 of 51



mean not whether the product is currently approved, licensed, or

cleared, but instead whether the product was approved, licensed,

or cleared on the date on which the ACT was completed.

     The     consequence      of    HHS’s      interpretation    is    that     the

responsible party for an ACT completed after the enactment of the

FDAAA on September 27, 2007 but before the Final Rule’s effective

date of January 18, 2017 need not submit Basic Results if the ACT

studied a product that was approved after the ACT’s completion

(hereinafter, “pre-Rule, pre-approval ACTs”) because such an ACT

falls under 42 C.F.R. § 11.42(b) instead of § 11.42(a).                       Thus,

under    HHS’s   interpretation,        Basic   Results   for   pre-Rule,      pre-

approval ACTs need not be disclosed regardless of whether those

results indicate that an FDA-approved product that is used by

possibly thousands of Americans is unsafe or ineffective.

     The     lawfulness    of      HHS’s      interpretation    of    §   11.42’s

regulatory language is the central dispute in this litigation.

     C. Background on the Plaintiffs

     1. Charles Seife

     Charles Seife is an investigative journalist focusing on

science    and   technology     whose      investigations   have     appeared    in

publications such as Scientific American and The New York Times.

Declaration of Charles Seife (“Seife Decl.”) ¶¶ 2-4.                      Many of

Seife’s investigations use clinical trial data to discern whether

drug companies perform clinical trials that are adequate to prove

                                         13
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 14 of 51



that drugs are safe and effective, whether those companies share

the results of those trials timely, accurately, and fully, and

whether the FDA adequately protects the public from ineffective or

dangerous drugs.      See id. ¶ 4 (listing six publications reporting

on     such   investigations).             Seife’s    research     has     revealed

deficiencies in the evidence supporting the FDA’s approval of

various prescription drugs.             See id.   For example, Seife published

an     article   in      2013    that     used    clinical   trial       data        from

ClinicalTrials.gov, court records, and FOIA requests to confirm

that the FDA had allowed six drugs to remain on the market even

though the clinical trials that were used to establish their safety

and efficacy were found to be fraudulent.              See id. ¶ 6.

       Seife contends that HHS’s interpretation of its Final Rule

deprives him of access to Basic Results for pre-Rule, pre-approval

ACTs    of    products     the   safety     and   efficacy    of   which        he    is

researching.      Id. ¶ 10-11.           Seife has offered two examples in

support of this contention.

       First, Seife offers Study 202, an ACT of the drug eteplirsen.

Eteplirsen is an FDA-approved drug that is marketed by Sarepta

Therapeutics, Inc. (“Sarepta”) for the treatment of a rare genetic

disorder called Duchenne muscular dystrophy (“DMD”).                     Id. ¶ 11.

Eteplirsen is the only FDA-approved treatment for DMD that is

claimed to provide more than palliative care.                Id. ¶ 14.      Sarepta



                                          14
       Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 15 of 51



charges between $300,000 and $500,000 per year for eteplirsen, and

many prescription drug plans do not cover the drug.                      Id.

       Sarepta sponsored the first clinical trials of eteplirsen,

Studies 201 and 202, and Sarepta’s initial public statements about

them indicated positive results. Id. ¶ 12. However, after Sarepta

submitted its new drug application for eteplirsen to the FDA in

2015, the FDA’s review team at the Center for Drug Evaluation and

Research (“CDER”) deemed Studies 201 and 202 flawed in their

design, insufficient to establish the drug’s effectiveness, and

recommended against approving the drug.                 Id. ¶ 12.

       After    DMD    patient    groups     opposed    the    FDA    review     team’s

recommendation, Jane Woodcock, the head of CDER, unilaterally

approved the drug.         Id. ¶ 12-13.          Dr. John Jenkins, the review

team’s lead scientist, wrote in a memo that Woodcock had “‘frequent

private    conversations         with   the     sponsor      and   the    stakeholder

community,’” and that her involvement in eteplirsen’s approval

“‘far exceed[ed] her usual hands on approach.’”                    Id. ¶ 13 (quoting

from   a   FOIA    production      from    the    FDA   to    Seife      available    at

https://www.accessdata.fda.gov/drugsatfda_docs/nda/2017/SeifePro

duction_2017_07_24.pdf (last accessed on Feb. 11, 2020)).                            The

dispute escalated to the Commissioner of Food and Drugs, who

although       sided    with     Woodcock,       nonetheless       called      for   the

retraction of the published Study 202 due to its flaws.                              Id.

Jenkins later resigned from his position at the FDA.                      Id.

                                           15
       Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 16 of 51



       Seife   began   researching    eteplirsen     in   2016   in   order   to

evaluate the scientific soundness of the FDA’s decision to approve

the drug.      Id. ¶ 15.    To do this, he needs the clinical data to

assess whether eteplirsen is effective.            Id.    Study 202, however,

which specifically studied eteplirsen’s effectiveness, is a pre-

Rule, pre-approval ACT.       See id. ¶ 17.       Study 202’s results, which

were    not    otherwise    available,     were   accordingly     absent    from

ClinicalTrials.gov. Id. ¶ 20. The FDA published Study 202’s Basic

Results on ClinicalTrials.gov on July 10, 2019, just one month

after Seife had submitted a declaration regarding his eteplirsen

research in support of his claim to standing in this case.                    See

https://clinicaltrials.gov/ct2/show/results/NCT01540409?term=NCT

01540409&rank-1&view=results (last accessed on Feb. 6, 2020).

       Second,   Seife     offers   NCT00865280,     an    ACT   of   the   drug

omadacycline.      Paratek Pharmaceuticals, Inc. (“Paratek”) markets

omadacycline for the treatment of certain bacterial infections.

Supplemental Declaration of Charles Seife (“Seife Suppl. Decl.”)

¶ 11. In 2009, Paratek commenced NCT00865280, the purpose of which

was to assess omadacycline’s safety and efficacy.                Id. ¶¶ 12-13.

NCT00865280 was scheduled to be completed in 2010, and Paratek

claimed that it had enrolled 790 patients.                   Id. ¶¶ 13, 17.

NCT00865280 was never completed, however, and, in 2012, Paratek

formally terminated it.         Id. ¶ 17.         Moreover, the termination

notice that appeared on ClinicalTrials.gov noted that only 143

                                      16
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 17 of 51



patients had enrolled in the study, not the 790 that Paratek had

claimed had enrolled.       Id.

     The FDA approved omadacycline in 2018.             Id. ¶ 15.      As a pre-

Rule,    pre-approval    ACT,     Paratek   is   not   required   to    disclose

NCT00865280’s results under HHS’s interpretation of the Final

Rule.     Id. ¶ 15.     Moreover, those results are not available on

NCT00865280’s entry on ClinicalTrials.gov, nor are they available

elsewhere. Id. ¶¶ 16-17. The absence of this information prevents

Seife from researching omadacycline’s safety and effectiveness.

Id. ¶ 17.

     Seife also researches the extent to which product approval

applications to the FDA disclose all the pertinent clinical trials

for the product, the extent to which the FDA’s approval of products

is based at least in part on clinical trials that do not comply

with statutory and regulatory requirements, and compliance with

the FDAAA’s reporting obligations.          See Seife Decl. ¶¶ 31, 34.        He

attests that, in the absence of public notices of noncompliance or

a search function for such notices, he cannot carry out this

research because he is unable to discern which clinical trials

fail to comport with the FDAAA.         See id. ¶¶ 31-34.

     2. Peter Lurie

     Peter Lurie is a family physician, the President of a not-

for-profit public health watchdog called the Center for Science in

the Public Interest, and an adjunct faculty member at the John

                                       17
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 18 of 51



Hopkins Bloomberg School of Public Health.                  Declaration of Jacob

Lurie (“Lurie Decl.”) ¶¶ 2, 5, 7.              He worked at the FDA from 2009

through    2017,    including    as      Associate    Commissioner       for   Public

Health Strategy and Analysis.            Lurie Decl., Ex. 1 at 11-12.          Before

working for the FDA, Lurie was Deputy Director of Public Citizen’s

Health Research Group, where he published a study on publication

bias and selective results reporting on ClinicalTrials.gov.                        Id.

¶ 4.    He has also served as a researcher at multiple universities,

including     the   University      of    Michigan    and    the      University    of

California, San Francisco.          Id. ¶¶ 4-5.

       Lurie has published more than one hundred articles in medical

journals, including articles about clinical trial design, research

ethics, and drug efficacy and safety.                Id. ¶ 8.        Much of Lurie’s

research and many of his publications concern “the integrity of

the clinical trial research enterprise.”               Id. ¶ 9.        Specifically,

Lurie     evaluates    “whether       clinical    trials       are    designed     and

administered correctly,” and “whether clinical trial results are

reported to the medical community and to the public promptly,

completely, and accurately.”              Id. (enumerating twelve academic

articles    concerning      those   topics).         Lurie’s    current     research

focuses on these topics.         Id. ¶ 10.

       Lurie contends that the absence of Basic Results for pre-

Rule, pre-approval ACTs hampers his research into the integrity of

the    clinical     trial   research      enterprise.        Pls.’      56.1   ¶   42.

                                          18
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 19 of 51



Specifically, he “would have been able to make fuller, richer

comparisons     in   a   study    .       .   .    comparing    result    reporting    on

ClinicalTrials.gov to other online registries.”                     Lurie Decl. ¶ 13.

He also asserts that the absence of public notices of noncompliance

and a search function for such notices impedes his research.                          Id.

¶ 43.     Without the public notices, Lurie cannot discern whether

clinical trial results have been reported promptly, completely,

and accurately, and therefore hamstrings his research into the

integrity of the clinical trial research enterprise.                        Id. ¶¶ 45-

46, 48.

       E. Procedural History

       On December 7, 2018, plaintiffs filed a complaint against

defendants asserting three causes of action.                       Plaintiffs’ first

cause of action, brought under the Administrative Procedure Act

(the     “APA”),     5   U.S.C.       §       706(2)(a),       contends    that   HHS’s

interpretation of the Final Rule is contrary to the unambiguous

terms of the FDAAA and thus unlawful.                  Plaintiffs’ second cause of

action, also brought under the APA, 5 U.S.C. § 706(1), challenges

NIH’s failure to post public noncompliance notices under the NIH

notice provision and to create a search function for such notices

under the notice search provision as agency action unlawfully

withheld.      While the complaint asserted a third claim against




                                              19
     Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 20 of 51



defendants, plaintiffs have since consented to its dismissal. 7 See

Pls.’ Mem. at 16.          Before the Court are defendants’ motion to

dismiss under Federal Rule of Civil Procedure 12(b)(1), or, in the

alternative, for summary judgment, and plaintiffs’ cross-motion

for summary judgment. The Court held oral argument on the parties’

motions on February 11, 2020.

                                 I.   DISCUSSION

     A. Standards of Review

     Defendants move to dismiss the complaint for “lack of subject-

matter jurisdiction.”        Fed. R. Civ. P. 12(b)(1).         “[A] district

court may properly dismiss a case for lack of subject matter

jurisdiction under Rule 12(b)(1) if it ‘lacks the statutory or

constitutional power to adjudicate it.’”           Aurecchione v. Schoolman

Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005) (quoting

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)).                 “In

resolving     a   motion    to   dismiss    for   lack   of   subject   matter

jurisdiction under Rule 12(b)(1), a district court . . . may refer

to evidence outside the pleadings.”           Makarova, 201 F.3d at 113.

     When reviewing agency action under the APA, “[t]he reviewing

court shall . . . hold unlawful and set aside agency action . . .

found to be . . . arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law.”            5 U.S.C. § 706(2)(A).




     7   The Court accordingly dismisses plaintiffs’ third cause of action.

                                       20
     Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 21 of 51



“Where, as here, ‘a party seeks review of agency action under the

APA, the district judge sits as an appellate tribunal,’ and ‘the

entire case on review is a question of law.’”      Assn. of Proprietary

Coll. v. Duncan, 107 F.Supp. 3d 332, 344 (S.D.N.Y. 2015) (internal

alteration omitted) (quoting Am. Bioscience, Inc. v. Thompson, 269

F.3d 1077, 1083 (D.C. Cir. 2001)).         “[W]hile the usual summary

judgment standard under Federal Rule of Civil Procedure 56 does

not apply in such cases, summary judgment nonetheless is ‘generally

appropriate’” because courts “address legal questions in deciding

whether the agency acted arbitrarily, capriciously or in some other

way that violates 5 U.S.C. § 706.” Id. (internal footnote omitted)

(quoting Noroozi v. Napolitano, 905 F.Supp. 2d 535, 541 (S.D.N.Y.

2012)).

     B. Standing

     Defendants argue that plaintiffs lack standing under Article

III of the U.S. Constitution.      The “judicial Power of the United

States”   is       constitutionally     limited     to    “Cases”      and

“Controversies.”    U.S. Const. art. III, § 2.      Because “[s]tanding

to sue is a doctrine rooted in the traditional understanding of a

case or controversy,” Spokeo, Inc. v. Robins, --- U.S. ---, 136 S.

Ct. 1540, 1547 (2016), “[w]hether a claimant has standing is the

threshold question in every federal case, determining the power of

the Court to entertain the suit,” Fair Hous. in Huntington Comm.

Inc. v. Town of Huntington, 316 F.3d 357, 361 (2d Cir. 2003).          “If

                                   21
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 22 of 51



plaintiffs lack Article III standing, a court has no subject matter

jurisdiction to hear their claim.”             Cent. States Se. & Sw. Areas

Health & Welfare Fund v. Merck-Medco Managed Care, L.L.C., 433

F.3d 181, 198 (2d Cir. 2005).

      The Supreme Court has “established that the ‘irreducible

constitutional minimum’ of standing consists of three elements.”

Spokeo, 136 S. Ct. at 1547 (quoting Lujan v. Defs. of Wildlife,

504 U.S. 555, 560 (1992)).          “The plaintiff must have (1) suffered

an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed

by a favorable judicial decision.”             Id.        “The plaintiff, as the

party     invoking     federal     jurisdiction,      bears          the    burden   of

establishing these elements.”          Id.    Because “the standing inquiry

requires     careful    judicial    examination      of     .   .     .    whether   the

particular      plaintiff   is     entitled    to    an    adjudication        of    the

particular claims asserted,” Allen v. Wright, 468 U.S. 737, 752

(1984), standing must be assessed as to each plaintiff and each

“plaintiff must demonstrate standing separately for each form of

relief sought,” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

(TOC), Inc., 528 U.S. 167, 185 (2000).

      1. Injury-in-Fact

      “To establish injury in fact, a plaintiff must show that he

or she suffered an invasion of a legally protected interest that

is   concrete    and    particularized       and    actual      or    imminent,      not

                                       22
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 23 of 51



conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1548 (internal

quotation marks omitted).             “For an injury to be ‘particularized,’

it ‘must affect the plaintiff in a personal and individual way.’”

Id. at 1548 (quoting Defs. of Wildlife, 504 U.S at 560 n.1).                        “A

‘concrete’ injury must be ‘de facto’; that is, it must actually

exist.”       Id.

     The        term       “‘[c]oncrete’     is    not,     however,     necessarily

synonymous          with    ‘tangible,’”     and    “intangible        injuries”   --

including the “inability to obtain information that Congress had

decided to make public” -- “can nevertheless be concrete.”                    Id. at

1549 (internal quotation marks omitted). Indeed, the Supreme Court

has consistently held that “a plaintiff suffers an ‘injury in fact’

when the plaintiff fails to obtain information which must be

publicly disclosed pursuant to a statute.”                   Fed. Election Comm’n

v. Akins, 524 U.S 11, 21 (1998) (“Akins”); see also Spokeo, Inc.,

136 S. Ct. at 1549-50 (reaffirming this aspect of Akins); Public

Citizen v. U.S. Dep’t of Justice, 491 U.S. 440, 449 (1989) (finding

that the inability to obtain information subject to disclosure

under     the       Federal    Advisory     Committee     Act   “constitute[d]      a

sufficiently distinct injury to provide standing”); Havens Realty

Corp.    v.     Coleman,      455   U.S.   363,   373-374    (1982)    (deeming    the

deprivation of information about housing availability required to

be disclosed under the Fair Housing Act a “specific injury” that



                                            23
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 24 of 51



“satisfied” the “Art. III requirement of injury in fact” (internal

quotation marks omitted)).

     Under these precedents, a plaintiff suffers a sufficiently

concrete and particularized injury to confer Article III standing

“when    [1]   she   is   denied   access      to   information   that,    in   the

plaintiff’s view, must be disclosed pursuant to a statute and [2]

there is ‘no reason to doubt’ that the information would help the

plaintiff within the meaning of the statute.”                 McFarlane v. First

Unum Life Ins. Co., 274 F.Supp. 3d 150, 161 (S.D.N.Y. 2017)

(quoting Akins, 524 U.S. at 21) (collecting cases); see also, e.g.,

Friends of Animals v. Jewell, 828 F.3d 989, 992 (D.C. Cir. 2016)

(“A plaintiff suffers sufficiently concrete and particularized

informational injury where the plaintiff alleges that: (1) it has

been deprived of information that, on its interpretation, a statute

requires the government or a third party to disclose to it, and

(2) it suffers, by being denied access to that information, the

type of harm Congress sought to prevent by requiring disclosure.”

(citing Akins, 524 U.S. at 21-22)).             Applying this standard, Seife

has standing to bring plaintiffs’ first and second causes of

action, whereas Lurie has standing to bring only the second.

     First, both plaintiffs have “espouse[d] a view of the law

under    which   [defendants       are]    obligated     to    disclose   certain

information that [plaintiffs] ha[ve] a right to obtain.”                  Am. Soc.

for Prevention of Cruelty to Animals v. Feld Entm’t, Inc., 659

                                          24
     Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 25 of 51



F.3d 13, 23 (D.C. Cir. 2011); see also Akins, 524 U.S. at 21.

Specifically, on plaintiffs’ reading, 42 U.S.C. § 282(j)(3)(C)

provides that, contrary to HHS’s interpretation of its Final Rule,

ClinicalTrials.gov must include Basic Results for pre-Rule, pre-

approval ACTs.    Moreover, under plaintiffs’ readings of the NIH

notice and notice search provisions, 42 U.S.C. §§ 282(j)(5)(E)(i)

and (vi), NIH has absolute obligations to post public noncompliance

notices and to create a search function for such notices.

     Second, by being denied access to that information, Seife

suffers the type of harm that Congress sought to eliminate by

enacting the FDAAA.    Congress enacted the FDAAA in order to “help

patients, providers, and researchers learn new information and

make more informed healthcare decisions” by “increas[ing] the

availability of information to the public” and “communicat[ing]

the risks and benefits of drugs.”       H. Rep 110-225 at 12.     Yet, by

denying Seife access to Basic Results for NCT00865280 -- a pre-

Rule, pre-approval ACT -- defendants have stymied Seife’s research

into omadacycline’s safety and effectiveness.          Moreover, by not

posting public noncompliance notices and implementing a search

function to locate such notices, NIH has prevented Seife from

researching the safety and effectiveness of approved products that

relied on noncompliant ACTs in order to obtain FDA approval.

     NIH’s refusal to post public notices of noncompliance also

harms Lurie in a way that Congress sought to prevent by enacting

                                   25
      Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 26 of 51



the FDAAA.     Lurie researches “the integrity of the clinical trial

research     enterprise,”     Lurie     Decl.         ¶¶   13-14,   which   includes

“whether clinical trials are designed and administered correctly”

and “whether clinical trial results are reported to the medical

community and to the public promptly, completely, and accurately,”

Lurie Decl. ¶ 9.        While it does not appear that Congress enacted

the FDAAA to address concerns about clinical trial design and

administration, Congress plainly intended to enable the public to

discern whether the results of clinical trials were reported

completely and accurately, as Lurie attests he is prevented from

doing.     See 42 U.S.C. § 282(j)(5)(E)(i) (instructing NIH to post

“[p]ublic notices” for clinical trials that “fail[ed] to submit”

or “submit[ed] false or misleading” results).

      However, the denial of Basic Results for pre-Rule, pre-

approval ACTs does not injure Lurie in a way that Congress sought

to prevent with the FDAAA.            Lurie wants access to Basic Results

for pre-Rule, pre-approval ACTs in order to “make fuller, richer

comparisons    in   a   study   .   .   .    comparing        result   reporting    on

ClinicalTrials.gov       to   reporting          on   other   online   registries.”

Lurie Decl. ¶ 13.       But there is no indication that Congress enacted

the FDAAA’s results reporting requirements to enable researchers

to   compare   results     reporting        on    ClinicalTrials.gov        to   other

registries, or, more generally, to research the clinical trial

enterprise. The denial of Basic Results for pre-Rule, pre-approval

                                        26
     Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 27 of 51



ACTs therefore fails to impose an informational injury-in-fact on

Lurie.    See Nader v. Fed. Election Comm’n, 725 F.3d 226, 230 (D.C.

Cir. 2013) (finding no informational injury where plaintiff’s

alleged harm was not what Congress sought to prevent from its

enactment     of   the   Federal   Election   Campaign   Act);   see   also

Electronic Privacy Info. Ctr. v. Presidential Advisory Comm’n on

Election Integrity, 878 F.3d 371, 378 (D.C. Cir. 2017) (same).

     Accordingly, the Court finds that the denial of Basic Results

for pre-Rule, pre-approval ACTs imposes an informational injury-

in-fact only on Seife.      By contrast, NIH’s failure to post public

notices of noncompliance and to provide a search function for such

notices     inflicts     informational     injuries-in-fact      on    both

plaintiffs.

     2. Traceability and Redressability

     “The traceability requirement for Article III standing means

that the plaintiff must ‘demonstrate a causal nexus between the

defendant’s conduct and the injury.’”          Rothstein v. UBS AG, 708

F.3d 82, 91 (2d Cir. 2013) (quoting Heldman v. Sobol, 962 F.2d

148, 156 (2d Cir. 1992)).           Plainly, plaintiffs’ informational

injuries are traceable to HHS’s decision not to include Basic

Results for pre-Rule, pre-approval ACTs on ClinicalTrials.gov, as

well as NIH’s failure to post public noncompliance notices and

supply a search function for such notices. Cf. Pub. Citizen Health

Research Grp. v. Acosta, 363 F.Supp. 3d 1, 12 (D.D.C. 2018)

                                     27
     Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 28 of 51



(deeming   traceability     “quite    clear”     where      information    was

inaccessible   due   to   OSHA’s   suspension    of   the    rule   requiring

employers to submit it).

     Meanwhile, redressability requires that it “be likely that a

favorable judicial decision will prevent or redress the injury.”

Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009).                  “All

that is required is a showing that such relief be reasonably

designed to improve the opportunities of a plaintiff not otherwise

disabled to avoid the specific injury alleged.” Huntington Branch,

N.A.A.C.P. v. Town of Huntington, N.Y., 689 F.2d 391, 394 (2d Cir.

1982).     A   judicial   decision    vacating    HHS’s      interpretation,

directing defendants to include Basic Results for pre-Rule, pre-

approval ACTs on ClinicalTrials.gov, and enjoining defendants to

post public noncompliance notices and to create a search function

for such notices, is reasonably designed to afford plaintiffs the

information the denial of which constitutes their injuries in fact.

     C. The Final Rule

     Because Seife has standing to challenge the legality of HHS’s

interpretation of the Final Rule, the Court addresses the merits

of that challenge.

     Generally, where, as here, the Court reviews an agency’s

interpretation of its own regulation, it applies the multistep

standard of review set forth in Kisor v. Wilke, --- U.S. ---, 139

S. Ct. 2400 (2019).       Broadly described, that standard of review

                                     28
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 29 of 51



requires courts to defer to agencies’ reasonable interpretations

of their genuinely ambiguous regulations so long as certain other

conditions are satisfied.          See id. at 2415-18.      Such deference is

referred to as “Auer deference,” and is named after Auer v.

Robbins, 519 U.S. 452 (1997), which applied it.

     However, the Supreme Court has “cautioned that Auer deference

is just a ‘general rule’; it ‘does not apply in all cases.’”

Kisor, 139 S. Ct. at 2414 (quoting Christopher v. SmithKline

Beecham Corp., 567 U.S. 142, 155 (2012)).                 One circumstance in

which Auer deference is inappropriate is “when an agency interprets

a rule that parrots the statutory text.”              Id. at 2417 n.5 (citing

Gonzales v. Oregon, 546 U.S. 243, 257 (2006)).              When a regulation

parrots    the   statute,    the    agency’s       interpretation    “cannot   be

considered     an   interpretation     of    the    regulation”     because   “the

underlying regulation does little more than restate the terms of

the statute itself, and the agency “does not acquire special

authority to interpret its own words” because those words “come[]

from Congress, not the [agency].”            Gonzales, 546 U.S. at 257.

     The Final Rule parrots the FDAAA and therefore Auer deference

does not apply to HHS’s interpretation of it.                 Under the Final

Rule, a responsible party must submit Basic Results for a pre-Rule

ACT if “the studied product is approved, licensed, or cleared by

FDA.”    See 42 C.F.R. § 11.42(a).          The Final Rule, in turn, defines

an “approved drug” as “a drug product that is approved for any use

                                       29
      Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 30 of 51



under [21 U.S.C. § 355] or a biological product licensed for any

use under [42 U.S.C. § 262],” and an “approved or cleared device”

as “a device that is cleared for any use under [21 U.S.C. § 360(k)]

or approved for any use under [21 U.S.C. §§ 360e or 360j(m)].”

Id. § 11.10(a).      The Final Rule’s language is virtually identical

to the FDAAA, which requires responsible parties to submit, and

defendants to include on ClinicalTrials.gov, Basic Results “for

each applicable clinical trial for a drug that is approved under

[21 U.S.C. § 355] or licensed under [42 U.S.C. § 262] or a device

that is cleared under [21 U.S.C. § 360(k)] or approved under [21

U.S.C. §§ 360e or 360j(m)].”          42 U.S.C. § 282(j)(3)(C).         The Final

Rule therefore “does little more than restate the terms of the

statute itself,” such that HHS’s interpretation is of Congress’

words, not its own.        Gonzales, 546 U.S. at 257.

      Because     Auer      deference        does   not     apply      to    HHS’s

interpretation,      the     Court     must     determine     “whether      [HHS’s

interpretation], on its own terms, is a permissible interpretation

of” the FDAAA.       Id. at 258.      The parties urge the Court to make

this determination using the two-step inquiry of Chevron, U.S.A.,

Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984).                   Under

the   first   step   of    Chevron,    “applying    the     ordinary    tools   of

statutory construction, the court must determine ‘whether Congress

has directly spoken to the precise question at issue.                       If the

intent of Congress is clear, that is the end of the matter; for

                                        30
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 31 of 51



the   court,    as   well   as     the   agency,    must       give   effect    to   the

unambiguously expressed intent of Congress.’”                    City of Arlington,

Tex. v. F.C.C., 569 U.S. 290, 296 (2013) (quoting Chevron, 467

U.S. at 842-43).      Under the second step, “‘if the statute is silent

or ambiguous with respect to the specific issue, the question for

the court is whether the agency’s answer is based on a permissible

construction of the statute.’”             Id. (quoting Chevron, 467 U.S. at

843).

      But   Chevron    applies      only    if    “‘it   appears      that     Congress

delegated authority to the agency generally to make rules carrying

the force of law, and that the agency interpretation claiming

deference was promulgated in the exercise of that authority.’”

Rotimi v. Gonzales, 473 F.3d 55, 57 (2d Cir. 2007) (quoting United

States v. Mead Corp., 533 U.S. 218, 226-27 (2001)).                       While HHS’s

interpretation meets the first half of this test, see 42 U.S.C. §

282(j)(3)(D)(i) (providing that “the Secretary shall by regulation

expand [ClinicalTrials.gov] as provided under this subparagraph”),

neither     party     has    offered       any     argument       for     why     HHS’s

interpretation, which appears only in the preamble to the Final

Rule, satisfies the second half, see Kingdomware Tech., Inc. v.

United    States,    ---    U.S.    ---,    136    S.    Ct.    1969,    1979    (2016)

(expressing     skepticism       “that     the     preamble      to     the    agency’s

rulemaking could be owed Chevron deference”); Saunders v. City of



                                           31
     Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 32 of 51



New York, 594 F.Supp. 2d 346, 355 (S.D.N.Y. 2008) (declining to

apply Chevron to an interpretation in a regulation’s preamble).

     If Chevron does not supply the appropriate standard of review,

then the Court would assess the lawfulness of HHS’s interpretation

under the less deferential standard set forth in Skidmore v. Swift

& Co., 323 U.S. 134 (1944).       See Estate of Landers v. Leavitt, 545

F.3d 98, 107 (2d Cir. 2008) (citing Mead Corp., 533 U.S. at 221).

HHS’s interpretation would be “entitled to ‘respect according to

its persuasiveness,’ as evidenced by ‘the thoroughness evident in

the agency’s consideration, the validity of its reasoning, its

consistency with earlier and later pronouncements, and all those

factors which give it power to persuade.’”         Id. at 107 (internal

citations and alterations omitted) (quoting Mead Corp., 533 U.S.

at 221, 228 (quoting Skidmore, 323 U.S. at 140)).

     In any event, the Court need not decide whether Chevron or

Skidmore   applies   to   HHS’s   interpretation   of   the   Final    Rule.

“Although the Chevron and Skidmore deference standards differ in

application, they are similar in one respect: As with Chevron

deference, [the Court] will defer to the agency’s interpretation

under the Skidmore standard only when the statutory language at

issue is ambiguous.”      Catskill Mountains Chapter of Trout Unltd.,

Inc. v. Envtl. Prot. Agency, 846 F.3d 492, 509 (2d Cir. 2017)

(collecting cases).       And here the FDAAAA unambiguously requires



                                     32
      Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 33 of 51



responsible parties to submit, and ClinicalTrials.gov to include,

Basic Results for pre-Rule, pre-approval ACTs.

     The Court begins with the text of the pertinent provision of

the FDAAA, which states that “the Secretary shall include in

[ClinicalTrials.gov] for each applicable clinical trial for a drug

that is approved . . . or licensed or a device that is cleared

. . . or approved . . ., the following elements: [Basic Results].”

42 U.S.C. § 282(j)(3)(C).          The word “is” is the third person

singular present tense of the verb “be.”               “Be,” Oxford English

Dictionary Online (January 2020). 8        Accordingly, “a drug that is

approved . . . or licensed,” or “a device that is cleared . . . or

approved,”   is   a   drug   or   device   that   is   presently    approved,

licensed, or cleared.        Section 282(j)(3)(C) therefore obligates

HHS to include Basic Results on ClinicalTrials.gov for each ACT

that studied a product that is presently approved by the FDA.            Pre-

Rule, pre-approval ACTs are ACTs of such products.                 Hence, the

plain language of § 282(j)(3)(C) requires HHS to include Basic

Results for such ACTs on ClinicalTrials.gov.

     Context reinforces this reading of § 282(j)(3)(C).               Section

282(j)(3)(E)(iv) provides that “[w]ith respect to an applicable

clinical trial that is completed before the drug is initially

approved . . . or initially licensed . . . or the device is



     8  Defendants conceded at oral argument that the word “is” is a present
tense conjugation of the verb “be.”

                                     33
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 34 of 51



initially     cleared    .    .   .   or   initially         approved     .    .   .,   the

responsible party shall submit to the Director of NIH for inclusion

in [ClinicalTrials.gov] the clinical trial information described

in subparagraphs (C) [i.e., Basic Results] and (D) not later than

30 days after” the product’s approval.                   By requiring responsible

parties to submit Basic Results for pre-approval ACTs to defendants

“for inclusion in” ClinicalTrials.gov, § 282(j)(3)(E)(iv) confirms

that defendants are required to include Basic Results for such

ACTs in ClinicalTrials.gov.

      Defendants resist this clear inference on the ground that §

282(j)(3)(E)(iv) merely prescribes the deadline for responsible

parties to submit Basic Results for pre-approval ACTs should HHS

require responsible parties to do so through rulemaking under §

282(j)(3)(D)(i),        which     provides      that    “the      Secretary    shall      by

regulation     expand    [ClinicalTrials.gov]               as    provided    under     this

subparagraph.”        But § 282(j)(3)(E)(iv) does not just set the

deadline for the submission of Basic Results for pre-approval ACTs.

It   also   imposes     the     obligation      to     do    so    by   directing       that

responsible parties “shall submit” Basic Results for pre-approval

ACTs.     Moreover, defendants’ argument rests on the false premise

that HHS has discretion to decide whether the regulations it issues

under § 282(j)(3)(D)(i) will require the submission of Basic

Results.     HHS has no such discretion.               Instead, HHS has discretion

only as to “whether or not the results information described in

                                           34
       Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 35 of 51



clause (iii) [i.e., Expanded Results 9] shall be required for

. . . an applicable drug clinical trial for a drug that is not

approved . . . and not licensed . . . and . . . an applicable

device clinical trial for a device that is not cleared . . . and

not approved . . . ,” 42 U.S.C. § 282(j)(3)(D)(ii)(II), which

concerns neither Basic Results nor pre-approval ACTs, as a pre-

approval ACT is not an ACT of a product that “is not” approved.

       Defendants’ argument under § 282(j)(3)(D)(iv)(III)(aa) is

based on faulty reasoning and thus unavailing.              That provision

states that “the Secretary shall by regulation determine . . . in

the case when the clinical trial information described in clause

(iii) is required to be submitted for the applicable clinical

trials described in clause (ii)(II), the date which such clinical

trial information shall be required to be submitted, taking into

account . . . the certification process under subparagraph (E)(iii)

when       approval,   license,   or   clearance   is   sought.”    Section

282(j)(3)(D)(ii)(II), in turn, provides that “[t]he regulations

under this subparagraph shall establish whether or not the results

information described in clause (iii) shall be required for . . .

an applicable drug clinical trial for a drug that is not approved


       9Defendants contend that the phrase “the results information described
in clause (iii)” encompasses Basic Results in addition to Expanded Results.
The only results “described in” clause (iii), however, are Expanded Results.
See 42 U.S.C. §§ 282(j)(3)(D)(iii)(I)-(IV). To be sure, § 282(j)(3)(D)(iii)
references Basic Results when it mentions “the elements described in
subparagraph (C).” Id. But that reference does not describe Basic Results,
which is apparent from its identification of § 282(j)(3)(C) as the provision
that does.

                                       35
     Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 36 of 51



. . . and not licensed . . . and . . . an applicable device clinical

trial for a device that is not cleared . . . and not approved

. . . .”     And § 282(j)(3)(E)(iii) permits a responsible party to

submit a certification that § 282(j)(3)(E)(iv), which concerns an

ACT “that is completed before the drug is initially approved,”

applies.     Defendants reason from these provisions that an ACT

described in clause (ii)(II) -- that is, an ACT of a product that

“is not approved” -- is an ACT “that is completed before the drug

is initially approved.”    They conclude from this that an ACT “that

is completed before the drug is initially approved” must be an ACT

of a product that “is not approved.”

     That conclusion is illogical.       If an ACT of a product that

“is not approved” qualifies as an ACT “that is completed before

the drug is initially approved,” it does not follow that the

converse is true, i.e., that an ACT “that is completed before the

drug is initially approved” is an ACT of a product that “is not

approved.”     Quite the contrary, an ACT of a product that is

approved, but where approval was obtained only after the ACT’s

completion, is also an ACT “that is completed before the drug is

initially approved.”    In both cases, the ACT was completed prior

to the product’s initial approval.

     Confronting these textual hurdles, defendants argue that the

Court should not construe the FDAAA to require responsible parties

to submit, and ClinicalTrials.gov to include, Basic Results for

                                   36
       Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 37 of 51



pre-Rule, pre-approval ACTs because doing so would violate a canon

of statutory construction that holds that statutes should not be

construed to apply retroactively.             See Wetzler v. F.D.I.C., 38

F.3d 69, 74 (2d Cir. 1994) (collecting cases).                   As an initial

matter, “[o]nly if [the Court] conclude[s] that statutory language

is ambiguous do[es] [it] resort to canons of construction,” and

the statutory language here is not ambiguous.              United States v.

Magassouba, 544 F.3d 387, 404 (2d Cir. 2008) (internal quotation

marks omitted). Moreover, even if the Court could invoke the canon

against retroactivity, the canon would have no bearing on the

Court’s interpretation because the Court does not construe the

FDAAA to apply to conduct that predates its enactment, which is

the type of retroactivity to which the canon applies.               See, e.g.,

Fernandez-Vargas v. Gonzales, 548 U.S. 30, 31 (2006) (explaining

that    the    canon    against     retroactivity       applies     when     the

interpretation     “would   have    a    retroactive    consequence     in   the

disfavored sense of affecting substantive rights, liabilities, or

duties on the basis of conduct arising before [the statute’s]

enactment.” (internal quotation marks and alterations omitted, but

emphasis added)). Nor could the Court interpret the FDAAA to apply

to   conduct   that    predates    its    enactment    because    the   statute

unambiguously prohibits itself from being so applied.                42 U.S.C.

§ 282(j)(2)(C) (limiting the FDAAA’s results reporting obligations



                                         37
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 38 of 51



to an ACT “that is initiated after, or is ongoing on the date that

is 90 days after, September 27, 2007”).

        Defendants’   complaint     about   retroactivity     is    really   that

construing the FDAAA to require ClinicalTrials.gov to include

Basic    Results   for     pre-Rule,   pre-approval    ACTs       would   require

responsible parties to submit Basic Results for nearly a decade of

pre-approval ACTs for which HHS had not previously required them

to do so. But responsible parties knew since the FDAAA’s enactment

in 2007 that the statute required them to submit Basic Results for

each ACT of a product that is approved.               It was only when HHS

promulgated the Final Rule nearly ten years after the FDAAA’s

enactment and almost six years after the statutory deadline for

doing so, and included in its preamble an interpretation of it

that was contrary to the text of the FDAAA, that HHS definitively

told responsible parties that they were not required to submit

Basic    Results    for    pre-Rule,   pre-approval       ACTs.      Defendants

therefore     created     the   retroactivity   concern    about     which   they

complain. That concern has no bearing here, however, because “[n]o

matter how it is framed, the question a court faces when confronted

with an agency’s interpretation of a statute it administers is

always, simply, whether the agency has stayed within the bounds of

its statutory authority,” and HHS has not.                City of Arlington,

Tex. v. F.C.C., 569 U.S. 290, 297 (2013) (emphasis in original).



                                       38
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 39 of 51



     Finally, the Court’s interpretation coheres with the FDAAA’s

purpose.     Congress enacted the FDAAA in order to “help patients,

providers, and researchers learn new information and make more

informed healthcare decisions” by “increas[ing] the availability

of information to the public” and “communicat[ing] the risks and

benefits of drugs.”       H. Rep. 110-225 at 12.       Among other things,

Congress was concerned that “negative results may or may not be

released by sponsors” and that the public therefore could not

assess the safety and efficacy of drugs and devices.          Id.   Plainly,

requiring ClinicalTrials.gov to include Basic Results for pre-

Rule, pre-approval ACTs ameliorates that concern and furthers

those broader goals. Doing the opposite, by contrast, would exempt

the responsible parties for every pre-approval ACT completed soon

after September 27, 2007 and January 18, 2017 from disclosing

negative results regardless of whether thousands of Americans use

the product, which would be utterly contrary to the FDAAA’s aims.

     The Court accordingly finds that the FDAAA unambiguously

requires responsible parties to submit, and defendants to include

on ClinicalTrials.gov, Basic Results for pre-Rule, pre-approval

ACTs.    Consequently, the Court need not decide whether Chevron or

Skidmore applies to HHS’s interpretation of the Final Rule, which




                                      39
      Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 40 of 51



must be, and therefore is, set aside as contrary to the FDAAA. 10

In light of this conclusion, the Court declines to consider Seife’s

alternative     contention     that   HHS   adopted    its    interpretation

arbitrarily and capriciously, and plaintiffs’ motion for summary

judgment is granted as to their first cause of action to hold

unlawful and set aside HHS’s interpretation of the Final Rule.

      D. Public Noncompliance Notices and a Search Function for

      Them

      Plaintiffs’ second cause of action challenges NIH’s failure

to   post    notices   of   noncompliance   pursuant   to    the   NIH   notice

provision, 42 U.S.C. § 282(j)(5)(E)(i), and to create a search

function for such notices pursuant to the notice search provision,

id. § 282(j)(5)(E)(vi), as “agency action unlawfully withheld or

unreasonably delayed,” 5 U.S.C. § 706(1).           Defendants oppose this

contention on the ground that § 701(a)(2) of the APA precludes

judicial review of NIH’s challenged inaction.

      1. Section 701(a)(2) of the APA

      “The APA embodies a ‘basic presumption of judicial review.’”

Lunney v. United States, 319 F.3d 550, 558 (2d Cir. 2003) (quoting

Abbott Labs. v. Gardner, 387 U.S. 136, 140 (1967)).            “This is just


      10 The Court need not vacate any portion of the Final Rule because its
pertinent provision, 42 C.F.R. § 11.42, has the same meaning as the statutory
language that it parrots. Thus, § 11.42’s distinction between an ACT for which
“the studied product is approved, licensed, or cleared by FDA,” id. § 11.42(a),
and an ACT for which “the studied product is not approved, licensed, or cleared
by FDA,” id. § 11.42(b), distinguishes between an ACT of a product that is
currently approved and an ACT of a product that is not currently approved. As
such, § 11.42 properly implements the unambiguous terms of the FDAAA.

                                      40
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 41 of 51



a presumption, however, and under [5 U.S.C.] § 701(a)(2) agency

action is not subject to judicial review ‘to the extent that’ such

action ‘is committed to agency discretion by law.’”                   Lincoln v.

Vigil, 508 U.S. 182, 190-91 (1993) (internal quotation marks and

citation omitted).

     The Supreme Court “ha[s] read § 701(a)(2) to preclude judicial

review of certain categories of administrative decisions that

courts    traditionally     have    regarded     as     ‘committed    to   agency

discretion.’”       Id. at 191.         One of those categories is “‘an

agency’s decision not to prosecute or enforce, whether through

civil     or   criminal     process,’”       because     such     decisions   are

“‘generally     committed    to    an   agency’s       absolute    discretion.’”

Salazar v. King, 822 F.3d 61, 75 (2d Cir. 2016) (emphasis in

original) (quoting Heckler v. Chaney, 470 U.S. 821, 831 (1985)

(“Chaney”)).     Accordingly, “an agency’s decision not to invoke an

enforcement mechanism provided by statute is not typically subject

to judicial review,” N.Y. Pub. Interest Research Grp. v. Whitman,

321 F.3d 316, 331 (2d Cir. 2003) (“NYPIRG”), in which case “the

opposite presumption applies,” Salazar, 822 F.3d at 75.                 To rebut

this “presumed immun[ity] from judicial review,” Chaney, 470 U.S.

at 832, a plaintiff must demonstrate that the substantive statute

has provided “guidelines” for the agency to follow in the exercise

of its discretion, Riverkeeper, Inc. v. Collins, 359 F.3d 156, 165

(2d Cir. 2004).

                                        41
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 42 of 51



     In NYPIRG, the Second Circuit considered whether § 701(a)(2)

precluded judicial review of the EPA’s decision not to invoke an

enforcement mechanism in a provision of the Clean Air Act (the

“CAA”) that is structured similarly to the FDA notice provision.

Under the CAA, “[w]henever the [EPA] makes a determination that a

permitting authority is not adequately administering and enforcing

a program, or portion thereof, in accordance with the requirements

of this subchapter, the [EPA] shall provide notice to the State

. . . .”    42 U.S.C. § 7661a(i)(1).        NYPIRG had argued that because

the EPA “shall” notify states of deficiencies in their permitting

programs, the agency had no discretion whether to do so, and

therefore the Second Circuit could review the agency’s failure to

issue a deficiency notice to New York.           NYPIRG, 321 F.3d at 330.

     In rejecting this argument, the Second Circuit explained that

“the key phrase of [the statute] is the opening one, ‘Whenever the

[EPA] makes a determination[.]’”           Id.   “Because the determination

is to occur whenever the EPA makes it, the determination is

necessarily discretionary.”        Id.   Thus, while the EPA is obligated

to issue deficiency notices to states, that “nondiscretionary

obligation only arises after a discretionary determination by the

EPA.”    Id. at 331.    Thus, because the EPA had not yet made such a

determination for New York, and because its failure to do so was

committed to its discretion and thus not subject to judicial review



                                      42
        Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 43 of 51



under § 701(a)(2), so, too, was its failure to issue a deficiency

notice to New York.        See id.

     The     Second      Circuit’s      reasoning    in   NYPIRG     compels     the

conclusion that the FDA’s failure to issue notices of noncompliance

under the FDA notice provision is not subject to judicial review

under § 701(a)(2).         The FDA notice provision provides that “[i]f

the Secretary determines that any clinical trial information was

not submitted as required under [42 U.S.C. § 282(j)], or was

submitted     but   is   false    or    misleading   in   any    particular,    the

Secretary shall notify the responsible party and give such party

an opportunity to remedy such noncompliance by submitting the

required revised clinical trial information not later than 30 days

after such notification.”              42 U.S.C. 282(j)(5)(C)(ii) (emphasis

added).      Similar to how the CAA provided that the EPA “shall

provide notice to the State,” the FDA notice provision states that

FDA “shall notify the responsible party.”                 However, just as the

EPA’s    nondiscretionary        obligation    was   conditioned     on   a    prior

discretionary determination by the agency, so, too, is the FDA’s.

Compare 42 U.S.C. § 7661a(i)(1) (“Whenever the [EPA] makes a

determination that . . . .”) with 42 U.S.C. § 282(j)(5)(C)(ii)

(“If the Secretary determines that . . . .”).                   Accordingly,    the

FDA’s failure to issue notices of noncompliance to violators under

the FDA notice provision is unreviewable just as the EPA’s failure

to issue a deficiency notice to New York was unreviewable.

                                          43
       Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 44 of 51



       Plaintiffs do not contest this conclusion.                     Instead, they

maintain that it is irrelevant to the reviewability of NIH’s

inaction under the NIH notice and notice search provisions, which

is the inaction that their second cause of action challenges.

Specifically, plaintiffs insist that NIH’s failure to post public

noncompliance notices under the NIH notice provision is reviewable

because, unlike the FDA notice provision, the NIH notice provision

does   not   condition    NIH’s    nondiscretionary             obligation    to    post

notices on a prior discretionary determination by NIH.

       But plaintiffs’ argument ignores that notices issued under

the NIH notice provision are required to include information that

exists only after the FDA exercises its unreviewable discretion

under the FDA notice provision.                 Notices issued under the NIH

notice    provision     must    state     “the    penalties       imposed     for   the

violation, if any,” 42 U.S.C. § 282(j)(5)(E)(i)(II), and “whether

the responsible party has corrected the clinical trial information

in [ClinicalTrials.gov],” id. § 282(j)(5)(E)(i)(III).                        However,

notice under the FDA notice provision is what “give[s] such party

an opportunity to remedy such noncompliance by submitting the

required revised clinical trial information not later than 30 days

after such notification.”          Id. § 282(j)(5)(C)(ii).            Moreover, the

penalties imposed for a violation are undefined until after the

FDA    issues   a   notice     under    the     FDA    notice    provision    because

violations      “not   corrected       within    the    30-day    period     following

                                          44
      Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 45 of 51



notification under section 282(j)(5)(C)(ii) of title 42 [i.e., the

FDA notice provision,] are subject to a civil monetary penalty of

not more than $10,000 for each day of the violation after such

period under the violation is corrected.”           21 U.S.C. § 333(f)(3).

Requiring NIH to post a noncompliance notice on ClinicalTrials.gov

before the FDA has issued a notice to the violator under the FDA

notice     provision    would    therefore     require    NIH    to   publish

nonexistent information, which would be nonsensical. 11

      Accordingly, while NIH’s nondiscretionary obligation to post

public noncompliance notices under the NIH notice provision does

not require NIH to have made a prior discretionary determination,

it does require the FDA to have made one pursuant to the FDA notice

provision.    As the FDA has not yet made such a determination, and

as its decision not to do so is immune from judicial review under

§ 701(a)(2), judicial review also cannot be had of NIH’s inaction


      11Plaintiffs’ argument that the obligations under the NIH and FDA notice
provisions are mutually exclusive is also problematic because, in plaintiffs’
words, it would “create[] two distinct monitoring regimes” in which the FDA and
NIH are independently required to verify compliance for every ACT for which the
FDAAA requires responsible parties to submit results. See Pls.’ Mem. at 9-11.
There is no indication that Congress intended such duplication. Plaintiffs’
sole argument to the contrary is that 42 U.S.C. § 282(j)(5)(A) requires, in
their words, NIH and the FDA to “separately verify submission of clinical trial
information required under FDAAA.” Pls.’ Reply at 13. But that is an inaccurate
description of that subparagraph. Section 282(j)(5)(A) concerns ACTs funded in
part by a grant from HHS, FDA, NIH, or the Agency for Healthcare Research and
Quality, and it requires that the agency verify the ACT’s compliance with the
FDAAA “before releasing any remaining funding for a grant or funding for a
future grant” to the grantee. Accordingly, to the extent that more than one of
those agencies verifies an ACT’s compliance with the FDAAA pursuant to §
282(j)(5)(A), it is only because more than one of them is funding the ACT. The
vastly more expansive conclusion that the FDAAA requires the FDA and NIH to
evaluate independently every ACT for which responsible parties must submit
results for compliance with the FDAAA does not follow.

                                      45
     Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 46 of 51



under the NIH notice provision.         Cf. NYPIRG, 321 F.3d at 330.

NIH’s failure to create a search function for such notices is

similarly immune from judicial review because it requires a notice

for which to search, which requires the FDA to have exercised its

unreviewable discretion under the FDA notice provision.

     Plaintiffs nevertheless assert that § 701(a)(2) applies only

to decisions not to institute enforcement proceedings, and that

failing to post a public notice of noncompliance is not such a

decision.   Section 701(a)(2)’s application is not so limited.

Instead, it applies more broadly to “an agency’s decision not to

invoke an enforcement mechanism provided by statute,” NYPIRG, 321

F.3d at 331, and plaintiffs cannot plausibly contend that public

noncompliance notices are not mechanisms for enforcing compliance

with the FDAAA, cf. Chaney, 470 U.S. at 824 (characterizing the

FDA’s failure “to affix warnings to the labels of [certain] drugs

stating that they were unapproved and unsafe for human execution”

and “to send statements to the drug manufacturers and prison

administrators stating that the drugs should not be so used” as

“enforcement actions”).     Moreover, even if notices under the NIH

notice provision were not enforcement mechanisms, NIH’s obligation

to post them would still be contingent on the FDA’s exercise of

its unreviewable discretion under the FDA notice provision, which

the FDA has not yet exercised.



                                   46
      Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 47 of 51



      2. Hypothetical Abdication Exception to Section 701(a)(2)

      Plaintiffs      contend    that,    even    if    §   701(a)(2)     precludes

judicial review of NIH’s inaction, the Court should still review

that inaction on the ground that it falls within a “hypothetical”

exception to § 701(a)(2).             Riverkeeper, Inc., 359 F.3d at 166.

“In   a   footnote,    the    [Supreme]   Court       [in   Chaney]    posited    the

possibility    that    [§]    701(a)(2)’s       presumption     against     federal

judicial jurisdiction . . . might be overcome on a showing that

the agency in question ‘has consciously and expressly adopted a

general policy that is so extreme as to amount to an abdication of

its statutory responsibilities.’”             Id. at 165 (quoting Chaney, 470

U.S. at 833 n.4).      “The Court noted that in such a situation, ‘the

statute conferring authority on the agency might indicate that

such decisions were not ‘committed to agency discretion.’”                   Id. at

165-66 (quoting Chaney, 470 U.S. at 833 n.4).

      The Second Circuit observed in Riverkeeper that “[n]o party

has directed us to, nor can we locate, a decision by a court of

appeals that has found, in performing the Chaney analysis, a

federal agency to have abdicated its statutory duties.”                     Id. at

170 n.17.    Plaintiffs have similarly failed to direct the Court to

any such decision, nor could the Court find one.                      Moreover, the

Court located only three district court decisions finding that an

agency abdicated its statutory duties; in each case, however, the

district    court     based     its   finding    on    an    express     policy   of

                                         47
       Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 48 of 51



nonenforcement,     as   required   under     Chaney.     See   Am.   Acad.   of

Pediatrics v. Food & Drug Admin., 379 F.Supp. 3d 461, 493 (D. Md.

2019) (challenging the FDA’s express policy, stated in a published

guidance release, that it would not enforce the Family Smoking

Prevention and Tobacco Control Act’s premarket review provisions);

WildEarth Guardians v. U.S. Dep’t of Justice, 181 F.Supp. 3d 651,

665-66    (D.    Ariz.   2015)    (denying     motion     to    dismiss   where

“[p]laintiffs allege[d] the DOJ ha[d] formally expressed a general

policy of non-enforcement” in a 1999 DOJ memorandum known as “the

McKittrick      policy.”);   Whitaker    v.   Clementon    Hous.   Auth.,     788

F.Supp. 226, 231 (D.N.J. 1992) (contesting HUD’s decision not to

initiate an enforcement action as stated in letters that HUD had

sent to the plaintiff).          Plaintiffs do not allege any express

policy of nonenforcement.        Pls.’ Mem. at 38.

       Plaintiffs instead argue that the Court should infer a policy

of nonenforcement by NIH, which argument they base on the Second

Circuit’s consideration of a similar contention in Riverkeeper,

Inc.    See 359 F.3d at 167.      But the Second Circuit in Riverkeeper

considered that argument only hypothetically, and, even then,

rejected it.      See id. at 170 (“Thus, even if we were to assume

that the Chaney Court established by way of footnote 4 federal

court jurisdiction . . . we would have no jurisdiction to review

the NRC’s decision here.” (emphasis added)).                   After all, the

abdication exception to § 701(a)(2) about which the Supreme Court

                                        48
      Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 49 of 51



hypothesized requires the “express[] adopt[ion] [of] a general

policy” of nonenforcement, Chaney, 470 U.S. at 165, hence, finding

abdication based on an implicit policy would be contrary to the

exception, see, e.g., Salmon Spawning and Recovery All. v. U.S.

Customs & Border Prot., 550 F.3d 1121, 1129 n.5 (Fed. Cir. 2008)

(rejecting application of Chaney’s abdication exception because

“plaintiffs ha[d] not alleged that there was any express policy of

non-enforcement” (emphasis in original)); People for the Ethical

Treatment of Animals, Inc. v. U.S. Dep’t of Agric., 7 F.Supp. 3d

1, 12-13 (D.D.C. 2013) (doing the same in the absence of “some

kind of official, concrete statement of the agency’s general

enforcement policy”) (collecting cases).

      In any event, the Court need not wade further into Chaney’s

posited abdication exception.      Perhaps appreciating the limits of

reviewability under the APA, plaintiffs restrict their second

cause of action to challenging NIH’s, and only NIH’s, inaction

under the NIH notice and notice search provisions.         See Pls.’ Mem.

at 32; Compl. ¶¶ 100-127 (challenging inaction under 42 U.S.C. §

282(j)(5)(E), which applies only to NIH).           However, as discussed

above, NIH’s duties under those provisions arise only after the

FDA has exercised its discretion under the FDA notice provision.

Thus, as the FDA has not yet exercised that discretion, NIH does

not have any “‘statutory responsibilities’” under the NIH notice

and   notice    search    provisions     for   it    to   “‘abdicat[e].’”

                                    49
       Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 50 of 51



Riverkeeper, Inc., 359 F.3d at 165 (quoting Chaney, 470 U.S. at

833 n.4).

                               III. CONCLUSION

       The central issue in this case is whether the FDAAA requires

ClinicalTrials.gov      to    include   certain      clinical    trial       results,

referred to statutorily as “Basic Results,” for certain clinical

trials, referred to statutorily as “applicable clinical trials,”

if the applicable clinical trial was completed before the Final

Rule’s effective date of January 18, 2017 and studied a product

that   the   FDA   approved    after    the    applicable      clinical      trial’s

completion. The Court concludes that the FDAAA unambiguously does.

Thus, HHS’s contrary interpretation, which the agency announced in

the preamble of the Final Rule, is unlawful and must be set aside.

       Defendants’ motion to dismiss plaintiffs’ complaint for lack

of jurisdiction is granted as to Lurie’s assertion of plaintiffs’

first cause of action, which asks the Court to set aside HHS’s

interpretation     of   the    Final    Rule   as    contrary    to    the     FDAAA.

Defendants’ motion to dismiss is denied in all other respects.

Defendants’ motion for summary judgment is denied as to plaintiffs’

first cause of action but granted as to plaintiffs’ second cause

of   action,   which    challenges      NIH’s       failures    to    post    public

noncompliance notices and to create a search function for such

notices as agency action unlawfully withheld.               Plaintiffs’ cross-

motion for summary judgment is granted as to their first cause of

                                        50
Case 1:18-cv-11462-NRB Document 65 Filed 02/24/20 Page 51 of 51
